Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO



Civil Action No.: 1:21-cv-02398

CYNTHIA MULLEN,

       Plaintiff,

v.

BOARD OF COUNTY COMMISSIONERS FOR ADAMS COUNTY, COLORADO,

       Defendant.


                         COMPLAINT AND JURY DEMAND


       Plaintiff, Cynthia Mullen, by and through her attorneys of KONTNIK | COHEN,

LLC, hereby brings this Complaint and Jury Demand against Defendant, Board of

County Commissioners for Adams County, Colorado (the “Detention Facility”), under

Section 504 of the Rehabilitation Act (“Section 504”), and Colorado law prohibiting

Outrageous Conduct, and states as follows:

                               I.      INTRODUCTION

       1.      On August 24, 2020, the Brighton Police Department wrongfully arrested

Ms. Mullen, a deaf and physically disabled sixty-four-year-old woman. Ms. Mullen, who

relies on American Sign Language (“ASL”) to communicate, was denied an ASL

interpreter during the Brighton Police Department’s investigation. As a result, the

Brighton Police mistakenly determined Ms. Mullen was the primary aggressor and she

was wrongly arrested.




                                             1
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 2 of 20




        2.      After the arrest, Ms. Mullen was taken into custody by the Detention

Facility and forced to spend the night in jail. The Detention Facility refused to provide

ASL interpreters for Ms. Mullen during the duration of her incarceration. The Detention

Facility also refused to provide an accessible bed for Ms. Mullen thereby forcing Ms.

Mullen, who is an amputee, to spend the night in an old, rickety wheelchair. Ms. Mullen

was unable to communicate while in the Detention Facility for more than sixteen (16)

hours, which included multiple visits with medical professionals. The Detention Facility

observed Ms. Mullen crying and was aware that she was suffering both physically and

emotionally.

        3.      Ms. Mullen spent the night in extreme emotional turmoil and physical

discomfort because the Detention Facility refused to provide ASL interpreters and

accommodate her physical disability.

                                          II.   PARTIES

        4.      Ms. Mullen is currently and at all times relevant to this lawsuit a resident

of the State of Colorado.

        5.      Ms. Mullen is a qualified individual with a disability within the meaning

of Section 504 because she is substantially limited in major life activities, including

hearing.

        6.      Ms. Mullen is a qualified individual with a disability within the meaning

of Section 504 because she is substantially limited in major life activities, including her

ability to walk, stand, lift, and bend.

        7.      Defendant, Board of County Commissioners for Adams County,

Colorado, is located at 4430 South Adams Country Parkway, Brighton, Colorado 80601.




                                                2
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 3 of 20




       8.       Defendant owns and operates the Detention Facility located at 150 N. 19th

Avenue, Brighton, Colorado, 80601.

       9.       Defendant is a recipient of federal financial assistance within the meaning

of Section 504.

                            III.   JURISDICTION AND VENUE

       10.      This action arises under the laws of the United States. Jurisdiction is

conferred upon this Court pursuant to 28 U.S.C. §§ 1331 and 1343 for the federal law

claim, and 28 U.S.C. § 1367 for the state law claim.

       11.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because

the events giving rise to these claims occurred in the District of Colorado.

                             IV.      FACTUAL ALLEGATIONS

                                        MS. MULLEN

       12.      Ms. Mullen is deaf.

       13.      Ms. Mullen’s deafness substantially limits one or more of her major life

activities, including, but not limited to, her ability to hear and to effectively communicate

with hearing individuals.

       14.      Ms. Mullen’s native language is ASL.

       15.      Ms. Mullen’s preferred method of communication is ASL.

       16.      ASL is a different language than English.

       17.      Ms. Mullen cannot understand sentences that are written in English.

       18.      Ms. Mullen cannot write sentences in English.

       19.      Ms. Mullen cannot understand other people’s verbal communication by

reading lips.




                                              3
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 4 of 20




        20.     Ms. Mullen cannot speak words.

        21.     To understand English that is conveyed to Ms. Mullen, she requires an

ASL interpreter.

        22.     Ms. Mullen’s right leg was amputated on July 13, 2016.

        23.     Ms. Mullen’s big toe on her left foot was amputated on January 21, 2020.

        24.     Ms. Mullen requires a wheelchair for transportation.

        25.     Ms. Mullen has Type Two (2) Diabetes.

        26.     Ms. Mullen has Hyperlipidemia.

        27.     Ms. Mullen has Hypertension.

        28.     Ms. Mullen has Atherosclerotic Heart Disease of Native Coronary Artery

without Angina Pectoris.

        29.     Ms. Mullen has Acute Kidney Failure.

        30.     Ms. Mullen has carpal tunnel syndrome in her left hand and right hand.

        31.     Ms. Mullen has neuropathy in her left hand and right hand.

        32.     Ms. Mullen’s physical disabilities substantially limit one or more of her

major life activities, including, but not limited to, her ability to walk, stand, lift, and bend.

                     ADAMS COUNTY SHERRIFF’S DETENTION FACILITY

        33.     The Detention Facility is a Colorado State department/agency.

        34.     The Detention Facility is a public entity, and it employs more than fifteen

(15) people.

        35.     The Detention Facility receives federal financial assistance.

        36.     The Detention Facility is required to provide reasonable accommodations

for individuals with disabilities.




                                               4
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 5 of 20




        37.     The Detention Facility’s hours of operation are Monday through Sunday,

twenty-four (24) hours per day.

        38.     The Detention Facility employs, among others, (a) police officers/sheriffs,

(b) receptionists/administrative personnel, (c) medical nurse practitioners/doctors, (d)

booking agents, and (e) other detention facility staff.

                            THE INCIDENT ON AUGUST 24, 2020

        39.     On August 24, 2020, at approximately 4:30 p.m., Ms. Mullen was on her

way to a doctor’s appointment along with Deborah Johnson and Susan Weiler.

        40.     Ms. Johnson is Ms. Mullen’s friend and caretaker.

        41.     Ms. Weiler is Ms. Mullen’s friend.

        42.     Ms. Johnson was driving the vehicle and Ms. Mullen was sitting in the

front passenger seat.

        43.     Ms. Weiler, who was sitting in the back of the vehicle, became upset and

started yelling at Ms. Mullen in English.

        44.     Ms. Mullen turned around in the front seat so she could see Ms. Weiler

and attempted to communicate with Ms. Weiler in ASL.

        45.     Ms. Weiler hit Ms. Mullen with her hand.

        46.     Ms. Mullen signed to Ms. Weiler “don’t ever hit me again.”

        47.     Ms. Weiler continued to yell at Ms. Mullen, and Ms. Mullen kept telling

her to “stop it.”

        48.     In response, Ms. Weiler continued to hit Ms. Mullen with her hand.

        49.     Ms. Mullen tried to stop Ms. Weiler from hitting her.

        50.     Ms. Weiler grabbed Ms. Mullen’s wrists and held them down.




                                              5
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 6 of 20




       51.     When Ms. Mullen was able to release her arms from Ms. Weiler’s grip,

her wrists were bleeding.

       52.     Ms. Johnson pulled over into the Wells Fargo parking lot located at 15 S.

Main Street, Brighton, Colorado 80601.

       53.     Ms. Weiler called the police.

       54.     The Brighton Police were dispatched to the scene.

                       MS. MULLEN WAS WRONGFULLY ARRESTED

       55.     At approximately 4:46 p.m., the Brighton Police Officer Barfield (“Officer

Barfield”) arrived at the Wells Fargo parking lot.

       56.     Upon arrival, Officer Barfield saw Ms. Mullen sitting in the car on the

passenger side of a vehicle and Ms. Johnson was standing next to her.

       57.     Officer Barfield observed dried and wet blood on Ms. Mullen’s wrists.

       58.     Officer Barfield called an ambulance to treat Ms. Mullen’s injuries.

       59.     Officer Barfield first spoke to Ms. Johnson, who told Officer Barfield that

Ms. Mullen was deaf and needed an ASL interpreter.

       60.     Officer Barfield then attempted to interview Ms. Mullen in spoken

English.

       61.     Officer Barfield noted in his report that “Ms. Mullen was able to say some

words, but most [were] unintelligible.”

       62.     Officer Barfield knew that Ms. Mullen was deaf and needed an ASL

interpreter to communicate.

       63.     Rather than requesting or later providing an ASL interpreter, Officer

Barfield asked Ms. Johnson to translate.




                                               6
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 7 of 20




       64.    Ms. Johnson, again, explained to Officer Barfield that she is not fluent in

ASL and could not interpret for Ms. Mullen.

       65.    Ms. Johnson explained to Officer Barfield that she is not an interpreter.

       66.    Ms. Johnson was unable to effectively translate for Ms. Mullen.

       67.    Officer Barfield noted in his report that Ms. Mullen “would not go into

more detail or tell [him] anymore about what happened inside the car.”

       68.    Ms. Mullen wanted to go into more detail and tell Officer Barfield what

had happened inside the car; however, Ms. Mullen was unable to tell Officer Barfield

what had happened because the Brighton Police did not provide an ASL interpreter.

       69.    Officer Barfield went to the other side of the vehicle and spoke directly to

Ms. Weiler.

       70.    Ms. Weiler is hearing and can speak.

       71.    Ms. Weiler’s native language is English.

       72.    Ms. Weiler told Officer Barfield that Ms. Mullen hit her on the jaw.

       73.    Ms. Weiler, unlike Ms. Mullen, did not require any medical attention

when the paramedics arrived on scene.

       74.    Based on Ms. Weiler’s statement, Officer Barfield wrongfully concluded

that Ms. Mullen was the primary aggressor.

       75.    Officer Barfield arrested Ms. Mullen on scene.

 MS. MULLEN WAS ARRESTED, BOOKED, AND CLEARED FOR INCARCERATION WITHOUT AN
                               INTERPRETER

       76.    The Brighton Police transported Ms. Mullen to the police station for

booking.




                                             7
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 8 of 20




          77.   At the police station, Ms. Mullen requested ASL interpreters, but her

requests were ignored.

          78.   Without an ASL interpreter, the staff at the police station took Ms.

Mullen’s picture, obtained her fingerprints, and filled out initial paperwork.

          79.   Ms. Mullen did not understand the booking process or why she was being

arrested.

          80.   Ms. Mullen did not understand if she was being charged or the extent of

the charges.

          81.   Ms. Mullen was frustrated, anxious, and confused because she could not

communicate with the officers at the police station.

          82.   Ms. Mullen, who is a diabetic and amputee, was also worried because she

was unable to communicate with anyone about her medical condition.

          83.   Ms. Mullen was then transported to Platte Valley Medical Center (the

“Medical Center”) for treatment prior to her incarceration.

          84.   Ms. Mullen could not communicate during transport to the Medical

Center.

          85.   Upon arrival at the Medical Center, and while waiting for the doctors to

arrive, the officers provided Ms. Mullen a piece of paper to write a statement.

          86.   Ms. Mullen immediately wrote, “[a]m deaf, I use sign language.”

          87.   Ms. Mullen was unable to effectively communicate through a written

statement.

          88.   The doctors at the Medical Center briefly treated Ms. Mullen at the

Medical Center.




                                             8
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 9 of 20




        89.     No ASL interpreters were provided to Ms. Mullen when she was treated at

the Medical Center.

        90.     Ms. Mullen was cleared for incarceration.

 MS. MULLEN WAS TRANSFERRED TO AND HELD IN A HOLDING CELL AT THE DETENTION
                     FACILITY WITHOUT AN INTERPRETER

        91.     Ms. Mullen was then transported to the Detention Facility.

        92.     Ms. Mullen did not know where she was going.

        93.     Ms. Mullen still did not know why she was being arrested.

        94.     Ms. Mullen was in physical pain, angry, and terrified.

        95.     Once Ms. Mullen arrived at the Detention Facility, there were no ASL

interpreters present.

        96.     Ms. Mullen was required to wait in the back of a SUV for an extended

period without any explanation.

        97.     The Detention Facility knew that Ms. Mullen was deaf when she arrived at

the facility.

        98.     The Detention Facility knew that Ms. Mullen required an ASL interpreter

when she arrived at the facility.

        99.     The Detention Facility knew that Ms. Mullen had a physical handicap and

used a wheelchair when she arrived at the facility.

        100.    The Detention Facility knew that Ms. Mullen required ongoing medical

treatment when Ms. Mullen arrived at the facility.

        101.    The Detention Facility knew that Ms. Mullen was in an extremely

vulnerable state when she arrived at the facility.




                                              9
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 10 of 20




         102.   The Detention Facility retrieved Ms. Mullen from the SUV and transferred

 her to a holding cell in an old rickety wheelchair.

         103.   The wheelchair caused Ms. Mullen physical pain, but she was unable to

 describe the pain to the Detention Facility staff because no ASL interpreters were

 provided.

         104.   Ms. Mullen was forced to sit in the wheelchair and wait in a holding cell

 without an explanation.

         105.   Ms. Mullen was unable to communicate her frustration, fear, or anger in

 addition to her physical pain.

         106.   Rather than provide an interpreter, the Detention Facility attempted to

 communicate with Ms. Mullen through a female officer, who knew how to sign

 individual letters (fingerspell) in ASL.

         107.   The female officer attempted to communicate with Ms. Mullen by

 fingerspelling words, but it was tedious and ineffective.

         108.   Ms. Mullen was frustrated because signing single letters at a time does not

 allow her to effectively communicate with the Detention Facility officers and staff.

         109.   Ms. Mullen repeatedly told the female officer that she needed an ASL

 interpreter.

         110.   The female officer became frustrated and gave up trying to communicate

 with Ms. Mullen.

         111.   Ms. Mullen continued to try to tell the officers and staff that she was deaf

 and needed an ASL interpreter, but she was ignored.




                                              10
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 11 of 20




          112.   One of the officers then put on a movie about what to do when transferred

 to a jail cell (i.e., change clothes, participate in a pat down, etc.) and left Ms. Mullen

 alone.

          113.   After the movie, Ms. Mullen was able to signal to an officer that they had

 a video phone sitting outside of the holding cell, which the officers had completely

 ignored.

          114.   The officer allowed her to make one phone call using the video phone.

          115.   Ms. Mullen tried to a call Ms. Johnson, but when no one answered, she

 was forced to leave a message.

          116.   The Detention Facility did not allow Ms. Mullen to make any more calls.

          117.   The Detention Facility did not allow Ms. Mullen to use the video phone to

 communicate with the officers or staff at the facility.

          118.   At one point, while waiting in the holding cell, Ms. Mullen needed to use

 the restroom.

          119.   Ms. Mullen was forced to wait several minutes before she was ablet to get

 the attention of the Detention Facility staff so that she could use the restroom.

          120.   One of the officers wheeled her to the handicapped restroom at the back of

 the facility.

          121.   The handicapped restroom was not cleaned and had a foul smell.

          122.   The officer signaled to Ms. Mullen to use the light when she was finished

 so they could take her back to the holding cell and left Ms. Mullen alone in the

 handicapped restroom.




                                               11
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 12 of 20




        123.    When Ms. Mullen was finished in the restroom, she flashed the light

 several times but was forced to wait for an extended period before an officer arrived to

 take her back to the holding cell.

        124.    Once back in the holding cell, Ms. Mullen, who is an amputee, attempted

 to communicate to the Detention Facility that she needed a specific bed due to her

 physical handicap.

        125.    The Detention Facility did not understand Ms. Mullen’s request because it

 refused to provide ASL interpreters.

        126.    After many efforts to communicate, the Detention Facility eventually

 brought Ms. Mullen a cot.

        127.    The cot was too low to the ground, and Ms. Mullen tried to explain that,

 with her prosthetic leg, it was impossible for her to transfer from her wheelchair to the

 cot.

        128.    The Detention Facility was unable to converse with Ms. Mullen and

 eventually gave up trying to communicate with her about the height of the cot.

        129.    Ms. Mullen was forced to sit upright in the old rickety wheelchair

 overnight until approximately 4:00 a.m.

        130.    Sitting in the old wheelchair caused Ms. Mullen physical pain, and caused

 her extreme frustration, anger, and feelings of helplessness.

        131.    At approximately 4:00 a.m., an officer woke Ms. Mullen by kicking her

 wheelchair, which startled and scared her awake.




                                              12
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 13 of 20




     MS. MULLEN WAS DENIED AN INTERPRETER DURING TWO MEDICAL VISITS AT THE
                              DETENTION FACILITY

         132.    After being startled awake, Ms. Mullen was taken to see a nurse who

 worked at the Detention Facility.

         133.    Ms. Mullen tried to tell the nurse that she was tired, exhausted, frightened,

 and in pain from her earlier injuries, her preexisting amputation, the wheelchair, as well

 as her neuropathy and general diabetic pain.

         134.    The nurse attempted to ask Ms. Mullen medical questions, however, since

 the Detention Facility refused to provide an interpreter, Ms. Mullen was forced to try to

 communicate about her medical care using a dry erase board.

         135.    Written English on a dry erase board is not an effective means of

 communication for Ms. Mullen.

         136.    The nurse denied Ms. Mullen pain medication.

         137.    The nurse also attempted to give Ms. Mullen a shot for her diabetes, but it

 was not the correct shot.

         138.    Ms. Mullen could not communicate with the nurse to explain to her that

 the shot she was about to administer was not the correct shot.

         139.    Ms. Mullen was so frightened and distraught about the medical treatment,

 or lack thereof, that she burst into tears.

         140.    Ms. Mullen was eventually taken down several floors to a jail cell, where

 she was forced to wait and sleep in the old wheelchair for a second time.

         141.    The Detention Facility staff again kicked Ms. Mullen’s wheelchair to

 wake her.




                                               13
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 14 of 20




        142.       Ms. Mullen was startled awake, she was upset and scared, and she could

 not communicate with anyone from the Detention Facility about her experience.

        143.       At approximately 8:00 a.m., the day nurse visited Ms. Mullen to provide

 her an insulin shot.

        144.       There was no interpreter present at the second visit with the Detention

 Facility nurse.

        145.       Ms. Mullen was unable to communicate with the day nurse about the

 medication being administered by the nurse.

        146.       Ms. Mullen was scared and angry because she was unable to communicate

 with the Detention Facility nurse about her medication(s).

        147.       There was no interpreter present at any time Ms. Mullen was detained at

 the Detention Facility.

        148.       During her entire night at the Detention Facility, Ms. Mullen was unable

 to communicate about her physical, mental, and emotional health.

     THE ADAMS COUNTY COURTHOUSE HAD AN ASL INTERPRETER FOR MS. MULLEN

        149.       After spending the night at the Detention Facility, Ms. Mullen was taken

 to the Adams County Courthouse.

        150.       The Detention Facility notified the courthouse that Ms. Mullen was deaf

 and communicates using ASL.

        151.       Upon arriving at the courthouse, the Court provided an ASL interpreter for

 Ms. Mullen to understand the legal proceedings.

        152.       The Detention Facility chose to ignore Ms. Mullen’s disability while Ms.

 Mullen was feeling very vulnerable during the arrest and detention.




                                                14
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 15 of 20




         153.    Ms. Mullen has suffered and will continue to suffer damages in an amount

 to be proven at trial.

                              V.      CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
                               (Section 504; 29 U.S.C. § 794)

         154.    Ms. Mullen hereby incorporates the previous allegations as if fully set

 forth herein.

         155.    Section 504 prohibits discrimination on the basis of disability by recipients

 of federal financial assistance including the operations of any department, agency, or

 other instrumentality of a state or local government. 28 U.S.C. §794(a); (b)(1)(A).

         156.    The Detention Facility is a recipient of federal financial assistance.

         157.    Ms. Mullen is deaf and physically disabled, and she is an individual with a

 disability within the meaning of Section 504. 29 U.S.C. § 705(9) (incorporating by

 reference 42 U.S.C. § 12102).

         158.    Ms. Mullen was qualified to participate in Defendants’ services within the

 meaning of Section 504.

         159.    Defendant has injured Ms. Mullen in violation of 29 U.S.C. § 794 and its

 implementing regulations, by engaging in discriminatory acts or practices including, but

 not limited to, the following:

             a. Intentionally discriminating against Ms. Mullen by refusing to provide

                 ASL interpreters;

             b. Failing to make reasonable modifications in policies, practices, or

                 procedures, when such modifications were necessary to afford Ms. Mullen

                 with access to Defendant’s services, programs, or activities, and when



                                               15
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 16 of 20




                such modifications would not be unduly burdensome and would not

                fundamentally alter the nature of services provided by Defendant;

            c. Excluding Ms. Mullen from and denying Ms. Mullen from participation in

                the benefits of Defendant’s services, programs, or activities solely by

                reason of Ms. Mullen’s disability;

            d. Failing to conduct any investigation to determine the proper auxiliary aids,

                which were necessary and appropriate, for Ms. Mullen to participate and

                have equal access to Defendant’s facilities, services, programs, and

                activities;

            e. Failing to make reasonable modifications and accommodate Ms. Mullen’s

                physical disability.

        160.    Defendant’s actions described in this Complaint were intentional and/or

 were taken with deliberate indifference to the strong likelihood that pursuit of its

 questioned policies would likely result in a violation of Ms. Mullen’s rights under Section

 504.

        161.    As a direct and proximate result of the acts, omissions, and violations

 alleged above, Ms. Mullen has suffered damages, both real and intangible, including, but

 not limited to, pain and suffering, humiliation, inconvenience, physical injury, and

 emotional distress.

        162.    Ms. Mullen has been injured and aggrieved by and will continue to be

 injured and aggrieved by Defendant’s discrimination.




                                              16
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 17 of 20




        163.     Ms. Mullen is entitled to compensatory damages, attorneys’ fees and costs

 and any other relief to the fullest extent permitted by law and in an amount to be

 determined at trial.

                             SECOND CLAIM FOR RELIEF
                            (Outrageous Conduct; Colorado Law)

        164.     Ms. Mullen hereby incorporates the previous allegations as if fully set

 forth herein.

        165.     Outrageous Conduct claims are described as causing an average member

 of the community to view the conduct and exclaim, “Outrageous!”

        166.     Outrageous Conduct claims are available when a defendant engages in

 extreme and outrageous conduct, either recklessly or with the intent of causing the

 plaintiff severe emotional distress, and when the plaintiff incurred severe emotional

 distress caused by a defendant’s conduct.

        167.     The outrageous character of the conduct may arise from the actor's

 knowledge that the other is peculiarly susceptible to emotional distress by reason of some

 physical or mental condition or peculiarity.

        168.     Defendant knew that Ms. Mullen is deaf and intentionally discriminated

 against her by refusing to provide her a means of effective communication and equal

 access to their facilities and services when she was incarcerated at the Detention Facility.

        169.     Defendant knew that Ms. Mullen was peculiarly susceptible to emotional

 distress by reason of her age as well as her obvious physical disabilities including Ms.

 Mullen’s inability to hear, full leg amputation, toe amputations, and type two (2)

 diabetes.




                                                17
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 18 of 20




        170.    Ms. Mullen requested, on multiple occasions, that Defendant provide her

 an ASL interpreter, but all requests were ignored.

        171.    Defendant observed Ms. Mullen crying and saw her frustration and

 humiliation.

        172.    Defendant knew that its decision to deny Ms. Mullen effective

 communication was discrimination, and that its discrimination caused Ms. Mullen severe

 emotional distress.

        173.    Specifically, the Detention Facility is liable for the following outrageous

 conduct:

            a. Without communicating with Ms. Mullen or providing an explanation, the

                Detention Facility left Mullen alone in the police car upon arrival at the

                Detention Facility for an extended period.

            b. Without communicating with Ms. Mullen, the Detention Facility left Ms.

                Mullen to sit alone in a foul-smelling restroom stall for over 15 minutes.

            c. The Detention Facility refused to provide an interpreter for Ms. Mullen’s

                medical visits at the Detention Facility, which caused Ms. Mullen physical

                pain because the medical staff refused to communicate with her about her

                pain or provide pain medications.

            d. The Detention Facility refused to provide an interpreter for Ms. Mullen’s

                medical visits at the Detention Facility, which caused Ms. Mullen mental

                anguish because she was unable to communicate with the nurse who was

                providing her with the wrong insulin and medical treatment.




                                             18
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 19 of 20




             e. The Detention Facility gave up trying to communicate with Ms. Mullen

                about her physical needs and request for a bed, which forced Ms. Mullen

                to sleep in an old rickety wheelchair overnight at the Detention Facility

                although they knew of her various physical disabilities.

             f. Knowing Ms. Mullen was deaf, the Detention Facility startled Ms. Mullen

                awake by kicking her old rickety wheelchair when she failed to respond to

                verbal cues.

        174.    A reasonable person would likely be anxious, frustrated, and angry if they

 were wrongfully arrested, detained, and forced to sleep in a rickety wheelchair overnight.

 Ms. Mullen was also anxious, frustrated, and angry with the situation; however, these

 emotions were escalated, and she was caused severe emotional distress by not being able

 to communicate with any of the Defendant’s staff.

        175.    Defendant’s conduct was carried out with wanton, conscious, reckless, and

 outrageous disregard for Ms. Mullen’s civil rights, mental health, and welfare.

        176.    Defendant’s outrageous conduct has directly and proximately caused Ms.

 Mullen injury and she is entitled to compensatory damages and any other relief to the

 fullest extent permitted by law and in an amount to be determined at trial.

                                VI.     PRAYER FOR RELIEF

        WHEREFORE, Ms. Mullen respectfully requests a trial by jury on all issues so

 triable, damages, and injunctive relief, as follows:

        1.      The Court assume jurisdiction.




                                              19
Case 1:21-cv-02398 Document 1 Filed 09/03/21 USDC Colorado Page 20 of 20




        2.     The Court declare that the actions of Defendant described in this

 Complaint are in violation of under Section 504 of the Rehabilitation Act and Outrageous

 Conduct.

        3.     The Court award Ms. Mullen damages and relief including compensatory

 damages to the maximum extent permitted by law.

        4.     The Court award Ms. Mullen her reasonable attorney’s fees and costs.

        5.     The Court award additional or alternative relief that may be just, proper,

 appropriate, and equitable under the circumstances.

               Dated: September 3, 2021

                                             Respectfully submitted,

                                             s/ Spencer J. Kontnik
                                             Spencer J. Kontnik, #47447
                                             Austin M. Cohen, #46537
                                             Morgan E. Hamrick, #52711
                                             KONTNIK | COHEN, LLC
                                             201 Steele Street, Suite 210
                                             Denver, Colorado 80206
                                             Telephone: (720) 449-8448
                                             E-Mail: skontnik@kontnikcohen.com
                                             E-Mail: acohen@kontnikcohen.com
                                             E-Mail: mhamrick@kontnikcohen.com
                                             Attorneys for Plaintiff CYNTHIA
                                             MULLEN




                                            20
